DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 29 October 2021.
Claims 1-6 and 8-18 are currently pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the lying plane" in line 20.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Natterer (US 7,290,380) in view of Wild (US 7,591,363), further in view of Palumbo (US 2016/0068288).

In regard to Claims 1 and 16, Natterer teaches a plant for packaging products (“Packaging Machine and Method for Closing Containers” Title) arranged on a support, said plant comprising: 
a conveyor (first supply conveyor belt 1 and second supply conveyor belt 2; Fig. 2) configured to receive and move a plurality of supports (containers 5) along a predetermined advancement path (main transport direction 8), wherein the conveyor (1; Fig. 2) comprises an operative tract extending along a plane and configured to move the supports along said advancement path (1 extends in a plane and along an advancement path),
a plurality of packaging apparatuses (closing station 20 and closing device 25; Fig. 4) beside the conveyor (see Fig. 1 showing the closing station to the side of the main conveyors 1 and 2), each of the packaging apparatuses being arranged along a side of the conveyor (see Fig. 1 showing closing station to the side of the conveyor 1) and being configured to receive at least one support bearing a product and to engage a portion of a film (27a; Fig. 3) with said support for making at least one package (“As shown in FIG. 3, an upper film 27 is located in the region of the closing device 25 such that a portion 27a of the upper film 27 is sandwiched between the upper part 23 and the receiving plate 3' when the closing device 25 is closed, with the result that this portion comes to rest on the upper container rims Se of the containers 5' held in the recesses 10' of the receiving plate 3’.” col. 4 l. 3-9), 
at least one transfer device (“A transport mechanism is provided which is not shown and with which the receiving plates 3, 3' can be moved along the arrow line 13 in the direction of the arrow from the first position 21 via a second intermediate position 19 into the second position 22 and from the second position 22 via a first intermediate position 18 into the first position 21, respectively.” col. 3 l. 51-57) 
Natterer does not expressly disclose at least one transfer device configured, in at least one operative condition, to transfer at least one support from said conveyor to at least one respective of said packaging apparatuses, wherein the transfer device comprises:  at least one guide including a tract transverse to the advancement path of the supports on the conveyor, said guide being fixed with respect to said packaging apparatuses at least when the transfer device is in said operative condition,  at least one displacement element engaged with the guide and configured, at least when the transfer device is in said operative condition, to be moved along said tract and intercepting at least one support on the conveyor to move the at least one support to the 
However, Wild teaches at least one transfer device (slide device 3a, 3b, 3c; Fig. 1) configured, in at least one operative condition, to transfer at least one support (objects 2) from said conveyor (conveyor 6) to a second location (conveyor 7),
wherein the transfer device comprises: 
at least one guide (guides 5a, 5b, 5c) including a tract transverse to the advancement path of the supports on the conveyor (see Fig. 1 showing the guides 5a, 5b, and 5c are transverse to conveyor direction 9), said guide being fixed with respect to said second location at least when the transfer device is in said operative condition (Fig. 1), 
at least one displacement element (slides 4; Fig. 4) engaged with the guide and configured, at least when the transfer device is in said operative condition, to be moved along said tract and intercepting at least one support on the conveyor to move the at least one support to the respective second location (“The objects 2, 2' as illustrated in FIG. 2 and discussed above can be stand-up drink pouches laid on their side with the bottom of the pouches being contacted by the slides 4, 4' for displacement. The slides 4, 4' are preferably constructed and arranged such that they can be displaced on the underside of the slide device 3 from the conveyor 6 toward the second conveyor 7.” col. 4 l. 1-7), 
(guides 5a, 5b, 5c; Fig. 1) extends parallel to the lying plane of the operative tract of the conveyor so that the movement of the at least one support (2; Fig. 1) from the conveyor to another location is parallel to the plane of the operative tract of the conveyor (see Fig. 2 showing conveyor 6 is parallel to the other location to which the object is to be moved). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Natterer, by transfer device, as taught by Wild for transferring objects from one location to another and by using multiple tracts so more objects can be moved at once. 

    PNG
    media_image1.png
    280
    386
    media_image1.png
    Greyscale
Natterer as modified by Wild does not expressly disclose a plurality of packaging apparatuses separated from each other.
However, Palumbo teaches a plurality of packaging apparatuses separated from each other (packaging assembly 8; annotated Fig. 17 showing at least two packaging apparatuses separated from each other each having individual actuators). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Natterer as modified by Wild, by having packaging apparatuses separated from each other, as taught by Palumbo, to ensure each package is received in the proper positions, so the film is properly aligned to ensure adequate seals. (Palumbo ¶[0213]) 

In regard to Claim 2, Natterer as modified by Wild and Palumbo teaches the plant of claim 1, wherein, when the transfer device (Wild: 3) is in said operative condition, the tract extends above the conveyor, wherein the displacement element, in the operative condition, is configured to be moved above the conveyor (Wild: “slide devices 3a, 3b, 3c which can be constructed and arranged above the conveyors 6, 7” col. 2 l. 26-28). 

In regard to Claims 3 and 17, Natterer as modified by Wild and Palumbo teaches the plant of claim 1, wherein the displacement element (Wild: 4) is movable along the tract of the guide (Wild” “Each slide device 3a, 3b, 3c preferably includes a slide 4a, 4b, 4c movable along the slide device 3a, 3b, 3c in a displacement direction toward the second conveyor 7.” col. 2 l. 34-37) at least between: 

    PNG
    media_image2.png
    378
    836
    media_image2.png
    Greyscale
a loading position in which the displacement element is spaced from a respective of said packaging apparatuses and configured for intercepting one or more supports (Wild: annotated Fig. 1), and 
an outlet position in which the displacement element is placed in proximity to the respective packaging apparatus beside the conveyor (Wild: annotated Fig. 1). 

In regard to Claim 4, Natterer as modified by Wild and Palumbo teaches the plant of claim 1, wherein the displacement element is selectively movable with respect to the guide, at least between: 
an active condition in which the displacement element, when movable along the tract of the guide, is adapted to intercept the support moving on the conveyor, and 
an inactive condition in which the displacement element, when movable along the tract of the guide, is adapted to avoid contact with the supports on the conveyor (Wild: " Sensors 19, 20a, 20b, 20c can also be provided, which can detect an object 2 being transported toward the slide devices 3a, 3b, 3c. The sensors 19, 20a, 20b, 20c can be positioned, for example, above or adjacent to the conveyor 6. The sensors 19, 20a, 20b, 20c can send a signal or otherwise actuate one of the slide devices 3a, 3b, 3c to displace the object 2 from conveyor 6 onto the second conveyor 7. With the aid of the sensors 19, 20a, 20b, 20c, the division of product flow can be facilitated for both regular and irregular flow of objects 2 on conveyor 6. A sensor 19, 20a, 20b, 20c can be provided for each slide device 3a, 3b, 3c or alternatively, a common sensor can be provided for two or more slide devices as a matter of application specific design choice. For example, a single sensor 19 can be upstream from the first slide device 3a which is located the most upstream among the slide devices 3a, 3b, 3c.” col. 2 l. 47-61). 

In regard to Claim 5, Natterer as modified by Wild and Palumbo teaches the plant of claim 4, wherein the displacement element (Wild: 4) comprises: 
(Wild: base plate 12; Fig. 3)) directly constrained to the guide (Wild: col. 4 l. 19-30), 
an end contact portion (Wild: slide 4), which, at least in the loading position, faces the conveyor and is adapted to intercept the at least one support on said conveyor (Wild: see Fig. 2 showing slide 4 facing and engaging object 2’), 

    PNG
    media_image3.png
    323
    807
    media_image3.png
    Greyscale
wherein, in the active condition of the displacement element, the contact portion is arranged at a minimum distance from the conveyor less than minimum distance between the contact portion and the conveyor in the inactive condition of the displacement element (Wild: see annotated Fig. 4 showing the difference in distance between the active and inactive condition). 

In regard to Claim 6, Natterer as modified by Wild and Palumbo teaches the plant of claim 1, wherein the tract of the guide is rectilinear (Wild: see Fig. 1 showing tracts 3 are rectilinear) and extends across the conveyor up to at least one packaging apparatus (Wild: see Fig. 1 showing tracts 3 extend over conveyor 6 and over to conveyor 7). 

In regard to Claim 8, Natterer as modified by Wild and Palumbo teaches the plant of claim 6, wherein the rectilinear tract of the guide is tilted with respect to the advancement path of the conveyor by angle in a range between 10° an 80° (Wild: “Referring to FIG. 1, the displacement direction of the slides 4a, 4b, 4c can have an angle a to the conveying direction 8. Preferably, angle a is less than about 90.degree., preferably between about 5.degree. and 70.degree., more preferably between 15.degree. and 30.degree., most preferably between about 20.degree. and 25.degree..” col. 3 l. 1-5). 

In regard to Claim 9, Natterer as modified by Wild and Palumbo teaches the plant of claim 1, further comprising a plurality of transfer devices operating at the advancement path of the conveyor, each transfer device being configured to move at least one support on the conveyor to a respective packaging apparatus (Wild: see Fig. 1 showing moving at least one container 2 to a second position conveyor 7). 

In regard to Claim 10, Natterer as modified by Wild and Palumbo teaches the plant of claim 9, wherein each transfer device is at least partly fixed with respect to the packaging apparatuses and is configured to deliver support to only one of said packaging apparatuses (Wild: Fig.1 tracts 3 can only move the object 2 to one location due to the tracts being in a fixed position). 

In regard to Claim 11, Natterer as modified by Wild and Palumbo teaches the plant of claim 1, wherein each of the packaging apparatuses comprises: 
a lower tool (Natterer: lower part 24 of receiving plate 3’; Fig. 3) configured to receive one or more supports (Natterer: see Fig. 3 showing the lower part 24 can receive three containers 5), 
(Natterer: upper part 23 of receiving plate 3’; Fig. 3) configured to engage a film portion with the at least one support for making at least one package (Natterer: “As shown in FIG. 3, an upper film 27 is located in the region of the closing device 25 such that a portion 27a of the upper film 27 is sandwiched between the upper part 23 and the receiving plate 3' when the closing device 25 is closed, with the result that this portion comes to rest on the upper container rims 5e of the containers 5' held in the recesses 10' of the receiving plate 3'.” col. 4 l. 3-9), 
wherein the transfer device (Wild” “Each slide device 3a, 3b, 3c preferably includes a slide 4a, 4b, 4c movable along the slide device 3a, 3b, 3c in a displacement direction toward the second conveyor 7.” col. 2 l. 34-37) is configured to move the at least one support from the conveyor directly on the lower tool of the respective packaging apparatus (Natterer: col. 3 l. 51-57). 

In regard to Claim 12, Natterer as modified by Wild and Palumbo teaches the plant of claim 11, wherein the upper tool and the lower tool are movable with respect to each other at least (Natterer: “The lower part 24 is movable upward by means of a lifting device 26 such that the lower part 24 together with the upper part 23 and the receiving plate 3' pressed therebetween forms a closed chamber.” col. 3 l. 63-66) between: 
a spaced condition in which the lower tool and the upper tool are configured to enable the positioning of at least one film portion and a support between said lower tool and upper tool (Natterer: “When in the second position 22, the receiving plate 3' is located in-between an upper part 23 and a lower part 24 of a closing device 25.” col. 3 l. 61-63), and 
at least one approached condition in which said upper tool and lower tool are configured to enable the engagement of the film portion with the support and to define the package (Natterer: col. 3 l. 63-col. 4 l. 9), 
wherein the transfer device is configured to move a support on the lower tool in the spaced condition define the package (Natterer: “A transport mechanism is provided which is not shown and with which the receiving plates 3, 3' can be moved along the arrow line 13 in the direction of the arrow from the first position 21 via a second intermediate position 19 into the second position 22” col. 3 l. 50-53), 
wherein the transfer device is configured to move a support on the lower tool in the spaced condition defined by said lower upper tools (Natterer: col. 3 l. 50-53). 

In regard to Claims 13 and 18, Natterer as modified by Wild and Palumbo teaches the plant of claim 1, further comprising a control unit connected to the transfer device, the control unit being configured to command the operative condition of said transfer device in order to enable the transfer of the at least on support on the conveyor from said conveyor at a respective of said packaging apparatuses, wherein the plant comprises at least one sensor configured to emit at least one signal (Wild: "Sensors 19, 20a, 20b, 20c can also be provided, which can detect an object 2 being transported toward the slide devices 3a, 3b, 3c. The sensors 19, 20a, 20b, 20c can be positioned, for example, above or adjacent to the conveyor 6. The sensors 19, 20a, 20b, 20c can send a signal or otherwise actuate one of the slide devices 3a, 3b, 3c to displace the object 2 from conveyor 6 onto the second conveyor 7. With the aid of the sensors 19, 20a, 20b, 20c, the division of product flow can be facilitated for both regular and irregular flow of objects 2 on conveyor 6. A sensor 19, 20a, 20b, 20c can be provided for each slide device 3a, 3b, 3c or alternatively, a common sensor can be provided for two or more slide devices as a matter of application specific design choice. For example, a single sensor 19 can be upstream from the first slide device 3a which is located the most upstream among the slide devices 3a, 3b, 3c.” col. 2 l. 47-61) representative of at least one among the following parameters: 
a presence of a support within a specific passage section of the conveyor (Wild: “In accordance with an exemplary embodiment of the invention, one sensor is provided for each slide device. Preferably, the sensors are constructed and arranged such that the desired division of the object flow is obtained, for example, not every object detected by the sensor will actuate the slide, but some objects may be permitted to pass without actuating the slide.” col. 2 l. 62-67), 
wherein the control unit is connected to said sensor and is configured to:
receive the signal from the sensor, 
command, as a function of said signal, the operative condition to the transfer device so that the transfer device can intercept at least one support on the conveyor in order to move it to a respective packaging apparatus (Wild: col. 2 l. 47-67). 

In regard to Claim 14, Natterer as modified by Wild and Palumbo teaches the plant of claim 13, wherein the control unit (Natterer: control device 29; col. 3 l. 12-13) is further connected to the packaging apparatuses and is further configured to: 
receive a monitoring signal from each of said packaging apparatuses, 
determine, as a function of said monitoring signal, an operative parameter of each of the packaging apparatuses representative of at least one between the following operative conditions: 
	a stand-by condition in which the lower and upper tools are in the spaced condition and the lower tool is adapted to receive at least one support (Natterer: col. 3 l. 61-63), 
	a packaging condition in which the lower and upper tools are in the approached condition and are configured to make at least one package (Natterer: col. 3 l. 63-col. 4 l. 9), 
command, as a function of said monitoring signal, the operative condition of at least one transfer device so that the at least one transfer device can move the at least one support at a packaging apparatus (Wild: col. 2 l. 47-61). 

In regard to Claim 15, Natterer as modified by Wild and Palumbo teaches the plant of claim 13, wherein the control unit is connected to the conveyor and is configured to adjust the movement speed of the conveyor (Wild: “it is to be understood that one or more of the conveyors 6, 7 can have either or both a curved shape and sections of varying speeds.” col. 6 l. 45-47). 

However, Wild teaches conveyors being of the same or various speeds and controllable ("Thus, while there have been shown and described and pointed out novel features of the present invention as applied to preferred embodiments thereof, it will be understood that various omissions and substitutions and changes in the form and details of the disclosed invention may be made by those skilled in the art without departing from the spirit of the invention. For example, the difference in speed of the conveyors, the number of conveyors, the number of conveyor sections, the number and arrangement of slide devices, the relationship between the guide and the slide, the spring, etc. can be varied without deviating from the scope of the invention as a matter of application specific to design choice.” col. 6 l. 65- col. 7 l. 3). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Natterer and Wild, by changing the movement speed of conveying parts, as taught by Wild for being able to adjust the conveyors depending on what is being conveyed at the time. 

Response to Arguments
Applicant's arguments filed 29 October 2021 have been fully considered but they are not persuasive. 
Applicant Arguments: 
“The proposed combination of Natterer and Wild does not teach or suggest that the movement of the at least one support from the conveyor to the respective packaging apparatus is parallel to the plane of the operative tract of the conveyor, as recited by claim 1. Natterer describes that the receiving plate 3 moves containers 5 along two paths from the conveyor 2 to the packaging apparatus 23: (1) vertically (i.e., perpendicular to the surface of the conveyor 2)
from a position 21 in line with the conveyor 2 to an intermediate position 19 above the conveyor 2, and (2) horizontally (i.e., parallel to the surface of the conveyor 2) from the intermediate position 19 to the packaging apparatus 23. Natterer, col. 3, lines 51-60, and Fig. 4. However, because the path of the containers from the conveyor 2 to the packaging apparatus 23 includes a
vertical path to the intermediate position 19, there is no teaching or suggestion in Natterer that the movement of the containers 5 from the conveyor 2 to the packaging apparatus 23 could be accomplished by moving the containers 5 parallel to the surface of the conveyor 2. Wild teaches pushing objects 2 so they slide from one conveyor 6 to the other conveyor 7. Wild, col. 2, lines 12-38, and Figs. 1-2. However, Wild does not teach or suggest moving the objects 2 to a packaging station. Regarding the proposed combination of Natterer and Wild, it is unclear how the pushing of the objects 2 from one conveyor 6 to another conveyor 7 could replace the movement in Natterer o the containers by the receiving plate 3. In particular, Natterer clearly requires a vertical component of the movement of the containers 5 from the conveyor 2 to the packaging apparatus 23 and there is no teach or suggestion of how Wild' s sole horizontal
movement of the objects 2 could replace the motion of Natterer's receiving plate 3 because such a combination would eliminate the vertical movement of the receiving plate 3 required in Natterer. Thus, the proposed combination of Natterer and Wild does not teach or suggest that "the movement of the at least one support from the conveyor to the respective packaging apparatus is parallel to the plane of the operative tract of the conveyor," as recited by claim 1.” (Remarks p. 10-11)

Examiner’s Response:
Natterer teaches a conveyor with a packaging apparatus next to the conveyor as shown in Fig. 1. Wild teaches a transfer device between one location to another, where they are transported parallel to the advancement tract. The combination of Natterer and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731